                       IN THE UNITED STATES DISTRICT COURT
                                                                               4/10/2019
                          FOR THE DISTRICT OF MONTANA

                                      BUTTE DIVISION

 WENDY TOLLIVER-MCGREGOR,

                              Plaintiff,          No. CV-16-58-BU-SEH

 vs.
                                                  ORDER

 HEAL TH CARE SERVICE
 CORPORATION, an Illinois mutual
 legal reserve company d/b/a in
 Montana as Blue Cross and Blue
 Shield of Montana,

                         Defendant.


       On April 9, 2019, the parties filed a Stipulated Motion to Extend the

Proposed Final Pretrial Order. 1

       ORDERED:

       The parties' Stipulated Motion to Extend the Proposed Final Pretrial Order2

is GRANTED. The parties shall have to and including June 7, 2019, in which to


       1
           Doc. 144.
       2
           Doc. 144.
file the proposed final pretrial order. All other deadlines remain in full force and

effect.

          DATED this 10th day of April, 2019.




                                      ~f~cJJ~)
                                   ~E.HADDON
                                    United States District Judge




                                         -2-
